DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 36 to 55 are pending in this application.
Claims 36-55 are newly added as part of preliminary amendment.
Claims 1-35 are canceled.
IDS has been considered by the Examiner.

Claim Objections
Claims 36, 51 and 53 are objected to because of the following:  
Claims 36, 51 and 53 recites “AR”. Applicant may rewrite “AR” as “Augmented Reality (AR)” for the first recitation of each independent claims. 
Claim 36 further recites a limitation “one display based on to the granted access” in line 25. Applicant may should rewrite the limitation as “one display based on the granted access”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 36, 51 and 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 21 and 22 of U.S. Patent No. US 10,841,292 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 21 and 22 of U.S. Patent No. US 10,841,292 B2 contains every element of claims 36, 51 and 52 of the instant application and thus anticipate the claims of the instant application (see Claim Comparison Table below).

Instant Application 17/071,715
US 10,841,292 B2
36. An AR gaming system, the system comprising: at least one non-transitory, computer readable memory storing AR gaming software instructions; an image sensor; and at least one processor coupled with the image sensor and in communication with the at least one memory, wherein execution of software instructions by the at least one processor cause the at least one processor to: 

obtain a digital representation of an AR gaming environment using at least the image sensor, the AR gaming environment comprising at least two game objects; 
extract object features associated with the at least two game objects from the digital representation, wherein the object features include at least location data related to the environment; 

discriminate the at least two game objects as at least two valid authentication objects based on the object features; 

derive a juxtaposition among the at least two valid authentication objects based on their object features and based on the location data related to the environment, wherein the juxtaposition includes at least one of a relative position and a relative orientation related to the at least two valid authentication objects; 

grant a game player access to AR game content according to an authentication determined from at least the juxtaposition including the at least one of the relative position and the relative orientation; and 








configure an output device to present the AR game content on at least one display based on to the granted access.


obtain a digital representation of an interaction related to a game with an environment; 


extract object features associated with game objects within the environment from, at least in part, the digital representation of the interaction, wherein the object features include at least object location data; 

discriminate at least two game objects as at least two valid authentication objects from the game objects within the environment; 

derive a juxtaposition among the at least two valid authentication objects based on their object features, including the location data of the at least two valid authentication objects, wherein the juxtaposition includes at least a relative position and a relative orientation related to the at least two valid authentication objects; 

establish a content access level to AR game content as an authentication for a player based at least on the relative position and the relative orientation in the juxtaposition wherein the content access level to the AR game content is determined by at least one object feature of each of the at least two valid authentication objects, the object features comprising one or more attributes including at least one non-location based group attribute comprising one or more of a player level, a player team and a game type; and 
configure an output device to render the AR game content on a display according to the content access level, wherein the AR game content comprises a restricted status if a relative distance 
51. A method of accessing AR gaming content, the method comprising: 



obtaining a digital representation of an AR gaming environment using at least one image sensor, the AR gaming environment comprising at least two game objects; 

extracting object features associated with the at least two game objects from the digital representation, wherein the object features include at least location data related to the environment;

discriminating the at least two game objects as at least two valid authentication objects based on the object features; deriving a juxtaposition among the at least two valid authentication objects based on their object features and based on the location data related to the environment, 

wherein the juxtaposition includes at least one of a relative position and a relative orientation related to the at least two valid authentication objects; 

granting a game player access to AR game content according to an authentication determined from at least the juxtaposition including the at least one of the relative position and the relative orientation; and 










configuring an output device to present the AR game content on at least a display based on the granted access.

obtaining, by an electronic device, a digital representation of an interaction related to a game with an environment; 



extracting, by an electronic device, object features associated with game objects within the environment from, at least in part, the digital representation of the interaction, wherein the object features include at least object location data; 
discriminating, by the electronic device, at least two game objects as at least two valid authentication objects from the game objects within the environment; deriving a juxtaposition among the at least two valid authentication objects based on their object features, including the location data of the at least two valid authentication objects, 
wherein the juxtaposition includes at least a relative position and a relative orientation related to the at least two valid authentication objects; 

establishing a content access level to AR game content as an authentication for a player based at least on the relative position and the relative orientation in the juxtaposition wherein the content access level to the AR game content is determined by at least one object feature of each of the at least two valid authentication objects, the object features comprising one or more attributes 

configuring an output device to render the AR game content on a display according to the content access level, wherein the AR game content comprises a restricted status if a relative distance between the at least two valid authentication objects exceeds a predetermined value.
53. A non-transitory computer readable medium configured for storing a plurality of AR gaming software instructions, wherein the AR gaming software instructions, upon execution by at least one processor, cause the at least one processor to: 

obtain a digital representation of an AR gaming environment using at least one image sensor, the AR gaming environment comprising at least two game objects; 
extract object features associated with at least two game objects from the digital representation, wherein the object features include at least location data related to the environment; 

discriminate the at least two game objects as at least two valid authentication objects based on the object features; 


derive a juxtaposition among the at least two valid authentication objects based on their object features and based on the location data related to the environment, wherein the juxtaposition includes at least one of a relative position and a relative orientation related to the at least two valid authentication objects; 

grant a game player access to AR game content according to an authentication determined from at least the juxtaposition including the at least one of the relative position and the relative orientation; and 









configure an output device to present the AR game content on at least one display based on the granted access.




obtaining, by an electronic device, a digital representation of an interaction related to a game with an environment; 



extracting, by an electronic device, object features associated with game objects within the environment from, at least in part, the digital representation of the interaction, wherein the object features include at least object location data; 

discriminating, by the electronic device, at least two game objects as at least two valid authentication objects from the game objects within the environment; 

deriving a juxtaposition among the at least two valid authentication objects based on their object features, including the location data of the at least two valid authentication objects, wherein the juxtaposition includes at least a relative position and a relative orientation related to the at least two valid authentication objects;

 establishing a content access level to AR game content as an authentication for a player based at least on the relative position and the relative orientation in the juxtaposition wherein the content access level to the AR game content is determined by at least one object feature of each of the at least two valid authentication objects, the object features comprising one or more attributes including at least one non-location based group attribute comprising one or more of a player level, a player team, and a game type; and 
configuring an output device to render the AR game content on a display according to the content access level, wherein the AR game content comprises a restricted status if a relative distance between the at least two valid authentication objects exceeds a predetermined value.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 36-41 and 50-54 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mattila et al. (US 2011/0061100 A1) (hereinafter, Mattila”).


Claim 36, Mattila discloses an AR gaming system (para 40), the system comprising: 
at least one non-transitory, computer readable memory storing AR gaming software instructions (para 54; herein, the memory 704 is also used by the processor 702 to store temporary values during execution of processor instructions. The computer system 700 also includes a read only memory (ROM) 706 or other static storage device coupled to the bus 710 for storing static information, including instructions, see also, para 61); 
an image sensor (para 45; herein the access control platform 103a or the access control application 107 starts the phone's camera to record the motion/interaction, or uses a user interface (e.g., the screen) of the user equipment to record/sense the required motion/interaction flow, see also, para 36); and 
at least one processor coupled with the image sensor and in communication with the at least one memory (para 30; herein, a chip set including a processor and a memory as shown FIG. 8. In Step 301, the access control platform 103a receives a plurality of images and/or signals that represent motion (or a sequence of motions) by a user in a physical environment. By way of example, the motion comprises any combination of physical movements or audible actions (e.g., whistling, clapping, etc.). Thereafter, the access control platform 103a electronically determines whether the motion corresponds to a predetermined motion (Step 303). If the determination is that there is a match or correspondence between the user motion and the predetermined motion (Step 305), the access control platform 103a grants the user access to a resource (Step 307).), wherein execution of software instructions by the at least one processor cause the at least one processor to: 
obtain a digital representation of an AR gaming environment using at least the image sensor, the AR gaming environment comprising at least two game objects (para 35 which describes recording (i.e. obtaining) plurality of physical objects to control access; see also, para 20; herein, In view of these issues, a system 100 of FIG. 1 introduces, according to certain embodiments, the capability to control access based at least in part on augmented reality. In one embodiment, the term “augmented reality” refers to using live audio recording, video imagery and/or motion sensing by any number of sensors and recorders, etc. in a physical environment that are digitally processed as motion passwords, and then collecting and comparing data of user motion performed in a similar way to decide whether to grant the user access to a resource.); 
extract object features associated with the at least two game objects from the digital representation, wherein the object features include at least location data related to the environment (Mattila discloses UE 101 via a camera obtains a plurality of images and/or signals that represent motion or a sequence of motions by a user in a physical environment –e.g. see, para 30, para 31, see also para 35 which describes recording (i.e. obtaining) plurality of physical objects to control access and para 39 which describes recording of a predefined combination of images and user action or interactions with objects in a particular location; see also, para 36; herein,  available metadata such as location information, compass bearing etc. are stored as metadata in an image exchangeable image file format (Exif). The UE 101 can use GPS, a cell ID and other techniques to measure the user location. In other embodiments, the UE 
discriminate the at least two game objects as at least two valid authentication objects based on the object features (e.g. see, para 35 which describes selecting two or more objects (i.e. still image, video, music, sound and location information), see also para 30, 36, 39, 40, 41, Fig. 4, Fig. 6); 
derive a juxtaposition among the at least two valid authentication objects based on their object features and based on the location data related to the environment, wherein the juxtaposition includes at least one of a relative position and a relative orientation related to the at least two valid authentication objects (Mattila discloses multiple scenarios where two or more authentication features are used –e.g. see, para 39, 40; 41, 42, Fig, 4, fig. 6; It should be noted that Mattila clearly discloses that the system calculates juxtaposition of multiple authentication features by considering the interaction with the authentication objects by user in a particular relative positions when the user moves from one object to another (i.e. one authentication feature to another authentication feature); in particular para 41 shows user performs interaction with multiple objects in physical environment –e.g., “knock on the oven window, then on the fridge, then on the computer; wherein each interaction corresponds to a set of authentication features); 
grant a game player access to AR game content according to an authentication determined from at least the juxtaposition including the at least one of the relative position and the relative orientation (Mattila discloses two or more authentication features in a relative order –e.g. para 41 discloses knock on the oven window, then on the fridge; see also, para 39, 40; 41, 42, Fig, 4, fig. 6; The system checks if the user is correctly identifying each authentication feature in a particular order based on a particular position (i.e. user is turning in a correct direction and/or turning by a correct direction when moving from one authentication object to another –e.g. see, para 41, 45); furthermore, para 47 discloses using Mattila’s authentication mechanism to access various contents; see also, para 43 which discloses accessing AR game content); and 
configure an output device to present the AR game content on at least one display based on to the granted access (para 47; which describes accessing specific content of interest and videos based on user access rights; see also, para 42, 43).

	As to claims 51 and 53, these are rejected using the similar rationale as for the rejection of claim 36.

As to claim 37, Mattila discloses further comprising an electronic device comprising the least one memory, at least one processor, and the image sensor (para 45; herein the access control platform 103a or the access control application 107 

As to claim 38, Mattila discloses wherein the electronic device is at least one of the following: a tablet, and a smart phone (para 24; herein, the UE 101 is any type of mobile terminal, fixed terminal, or portable terminal including a mobile handset, station, unit, device, multimedia tablet, Internet node, communicator, desktop computer, laptop computer, Personal Digital Assistants (PDAs), or any combination thereof. It is also contemplated that the UE 101 can support any type of interface to the user (such as "wearable" circuitry, etc.).).

As to claim 39, Mattila discloses wherein the juxtaposition further includes geo-location data of the electronic device (para 48; herein, access to a sunspot monitoring facility is granted for anyone that turns a particular device towards the sun. The location of the device is used to find the position of the user in relation to the sun to gain access to the facility).

As to claim 40, Mattila discloses wherein the authentication is determined, at least in part, on weather data associated with the electronic device (para 48; access to a sunspot monitoring facility is granted for anyone that turns a particular device towards the sun. The location of the device is used to find the position of the user in relation to the sun to gain access to the facility.).

As to claim 41, Mattila discloses wherein the image sensor comprises a camera (para 31; herein, the access control platform 103a uses augmented reality via a camera (not shown) of the UE 101 to provide a virtual "key under doormat" effect. A user looks at the local environment through the camera and interacts with the camera in a certain way in order to authenticate to the local service (e.g., WLAN).).

As to claim 50, Mattila discloses wherein the authentication comprises a geo-location, near which access is granted (para 48; herein, a typical problem-solving and adventure game implemented in a predetermined location, such as a theme park or a community park. Tips and hints are given on where the next object can be found by manipulating a particular game device in certain way).
As to claim 52, Mattila discloses wherein the output device comprises the at least one image sensor and the at least one display (para 45; herein, When a user requests access to a resource, the access control platform 103a or the access control application 107 initiates displaying an physical background image (e.g., FIG. 5) and prompts the user to initiate an interaction as password by display on the user equipment "Take Action to Obtain Access to WLAN" (Step 605). The access control platform 103a or the access control application 107 initiates recording interaction between the user and the real life object (e.g., the oven surface) in the background (e.g., the office cafeteria) (Step 607). When a user is asked to perform a motion/interaction as a password, the access control platform 103a or the access control application 107 starts the phone's camera to record the motion/interaction, or uses a user interface (e.g., the screen) of the user equipment to record/sense the required motion/interaction flow. Available metadata such as location and compass bearing can be recorded along the image data and motion/interaction flow).

As to claim 54, Mattila discloses wherein the image sensor comprises a camera (para 31; herein, the access control platform 103a uses augmented reality via a camera (not shown) of the UE 101 to provide a virtual "key under doormat" effect. A user looks at the local environment through the camera and interacts with the camera in a certain way in order to authenticate to the local service (e.g., WLAN)).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 42-48 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattila in view of Weston et al. (US 2011/0300941 A1) (hereinafter, “Weston”).

As to claim 42, Mattila may not explicitly disclose wherein the environment comprises a toy, wherein the toy represents one of the at least two valid authentication objects. However, in an analogous art, Weston discloses wherein the environment comprises a toy, wherein the toy represents one of the at least two valid authentication objects (Weston: para 153; herein, FIG. 20B illustrates a second preferred embodiment of a wand toy 100j having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100j to interact with various play effects located within an RFID-enabled play facility or play environment. Similar RFID tags may also be applied to any of the other wands 100a-h disclosed and described herein or any other toys, play objects, jewelry, trinkets, action figures, collectibles, trading cards and generally any other items desired to be incorporated as part of an RFID-enabled gaming experience).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Mattila by including wherein the environment comprises a toy, wherein the toy represents one of the at least two valid authentication objects as taught by Weston in order to make the overall gaming experience more exciting.

As to claim 55, it is rejected using similar rationale as for the rejection of claim 42.

As to claim 43, the combination of Mattila and Weston discloses wherein the at least two game objects comprise parts of a toy (Weston: para 153; herein, FIG. 20B illustrates a second preferred embodiment of a wand toy 100j having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100j to interact with various play effects located within an RFID-enabled play facility or play environment. Similar RFID tags may also be applied to any of the other wands 100a-h disclosed and described herein or any other toys, play objects, jewelry, trinkets, action figures, collectibles, trading cards and generally any other items desired to be incorporated as part of an RFID-enabled gaming experience).

As to claim 44, the combination of Mattila and Weston discloses wherein at least one part of the parts of the toy comprises an action figure (Weston: para 153; herein, FIG. 20B illustrates a second preferred embodiment of a wand toy 100j having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100j to interact with various play effects located within an RFID-enabled play facility or play environment. Similar RFID tags may also be applied to any of the other wands 100a-h disclosed and described herein or any other toys, play objects, jewelry, trinkets, action figures, collectibles, trading cards and generally any other items desired to be incorporated as part of an RFID-enabled gaming experience).

As to claim 45, the combination of Mattila and Weston discloses wherein the authentication is determined, at least in part, on a rotation of at least one part of the parts of the toy (Weston: para 153; FIG. 20A illustrates one preferred embodiment of a wand toy 100i having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100i to interact with various play effects located within an RFID-enabled play facility or play environment. FIG. 20B illustrates a second preferred embodiment of a wand toy 100j having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100j to interact with various play effects located within an RFID-enabled play facility or play environment. Similar RFID tags may also be applied to any of the other wands 100a-h disclosed and described herein or any other toys, play objects, jewelry, trinkets, action figures, collectibles, trading cards and generally any other items desired to be incorporated as part of an RFID-enabled gaming experience.).

As to claim 46, the combination of Mattila and Weston discloses wherein the rotation comprises a change in a facing direction of the at least one part of the parts of the toy (Weston: para 153; FIG. 20A illustrates one preferred embodiment of a wand toy 100i having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100i to interact with various play effects located within an RFID-enabled play RFID tag 322 secured thereon for enabling the wand 100j to interact with various play effects located within an RFID-enabled play facility or play environment. Similar RFID tags may also be applied to any of the other wands 100a-h disclosed and described herein or any other toys, play objects, jewelry, trinkets, action figures, collectibles, trading cards and generally any other items desired to be incorporated as part of an RFID-enabled gaming experience.).

As to claim 47, Mattila may not explicitly discloses wherein the object features include at least one color code. However, in an analogous art, Weston discloses  wherein the object features include at least one color code (Weston: para 153; They are inexpensive, disposable, and may be easily secured or applied to virtually any play object, wand, wristband, badge, card or the like, for electronically storing and retrieving desired user-specific or object-specific information. Such information may include, for example, UPIN, UGIN, object type/size/shape/color, first and/or last name, age, rank or level, total points accumulated, tasks completed, facilities visited, combinations of the same or the like. For example, FIG. 20A illustrates one preferred embodiment of a wand toy 100i having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100i to interact with various play effects located within an RFID-enabled play facility or play environment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Mattila by including wherein 

As to claim 48, the combination of Mattila and Weston disclose wherein the authentication is determined, at least in part, by the at least one color code (Weston: para 153; They are inexpensive, disposable, and may be easily secured or applied to virtually any play object, wand, wristband, badge, card or the like, for electronically storing and retrieving desired user-specific or object-specific information. Such information may include, for example, UPIN, UGIN, object type/size/shape/color, first and/or last name, age, rank or level, total points accumulated, tasks completed, facilities visited, combinations of the same or the like. For example, FIG. 20A illustrates one preferred embodiment of a wand toy 100i having an adhesive-backed RFID tag 322 secured thereon for enabling the wand 100i to interact with various play effects located within an RFID-enabled play facility or play environment).

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattila in view of Low et al. (US 2008/0020845 A1) (hereinafter, “Low”).

As to claim 49, Mattila may not explicitly disclose wherein the authentication comprises a period of time, during which access is granted. However, in an analogous wherein the authentication comprises a period of time, during which access is granted (para 157; herein, A single session may defined as the time period between when a user is granted access to a preference account, such as by entering player identification information, and when a player's access to the preference account is terminated).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Mattila by including wherein the authentication comprises a period of time, during which access is granted as taught by Low in order to limit user’s access to a revenue based gaming environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2012/0190455 A1 discloses Systems and methods for an interactive game using a multi-functional hand-held personal mobile device, such as a smart phone or entertainment device use the smart phone or other mobile device to find and/or activate various effects and items in the real world, then connect those items and effects together to provide a purpose to finding the effects/items consistent with the game theme -e.g. see, Abstract, Fig. 5, Fig. 6.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495